Citation Nr: 0508073	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  The veteran died on July [redacted], 2002.  The 
appellant is the veteran's widow.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in February 2003 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New York, New York, which denied entitlement to service 
connection for the cause of the veteran's death, eligibility 
for dependents' educational assistance under the provisions 
of 38 U.S.C.A., Chapter 35, and entitlement to benefits 
pursuant to 38 U.S.C.A. § 1318 (West 2002).  The appellant 
timely appealed the issue of entitlement to service 
connection for the cause of the veteran's death.  

In a December 2004 statement, the appellant's representative 
indicated that the issue of entitlement to benefits pursuant 
to 38 U.S.C.A. § 1318 was on appeal.  However, the appellant 
did not file a notice of disagreement with respect to this 
issue within the requisite time period, and the issue has not 
been certified as being on appeal.  See 38 C.F.R. § 20.302 
(2004).  Thus, this issue is not before the Board for 
appellate review.  Moreover, in view of the Board's decision 
granting service connection for the cause of death, the 
§ 1318 issue is moot.

In March 2005, the appellant's motion to advance on the 
docket was granted.  


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for a total right knee replacement, evaluated as 
30 percent disabling; residuals of a left knee injury, 
evaluated as 30 percent disabling; "degenerative disease" 
of the lumbar spine, evaluated as 20 percent disabling; and 
asthma, evaluated as noncompensable.  His combined evaluation 
was 70 percent, and he had been in receipt of a total rating 
for compensation purposes based on individual unemployability 
since May 21, 1997.

2.  The veteran's service connected disabilities were 
contributory causes of his death.


CONCLUSION OF LAW


Service-connected disability contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, VA has a heightened duty to assist claimants with 
the development of their claims, and provide them with 
certain notice.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2004); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

Law

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Analysis

The certificate of the veteran's death shows that he died in 
July 2002, at the age of 79.  The immediate cause of death 
was cardiopulmonary arrest due to, or as a consequence of, 
coronary artery disease.  Parkinson's disease was listed as a 
significant condition contributing to death.

At the time of death, service connection was in effect for 
total right knee replacement which was 30 percent disabling, 
residuals of a left knee injury which was 30 percent 
disabling, degenerative disease of the lumbar spine which was 
20 percent disabling, and asthma, which was zero percent 
disabling.  A total rating due to individual unemployability 
based upon service-connected disabilities was in effect from 
May 21, 1997.  

The service medical records show treatment for 
osteochondritis disecans of the left knee, which was 
reportedly secondary to an injury sustained at the age of 9, 
when the veteran twisted his knee during a handball game.

Service connection was granted for the left knee disability 
on the basis of aggravation.  Service connection for the 
right knee and back disabilities was granted on the basis 
that those conditions were secondary to the left knee 
disability.

It has not been contended, nor is there evidence, that a 
service connected disease or disability directly caused the 
veteran's death, rather, the appellant contends that the 
veteran's service-connected disabilities contributed to cause 
his death.

Three physicians have submitted statements supporting the 
appellant's contention.  In a statement dated in August 2002, 
Stephen Kineke, M.D., wrote that he had treated the veteran 
for 13 years, and that it was "feasible" that the veteran's 
"terminal event" was a pulmonary embolis resulting from 
being bedridden due to his (service connected) spinal 
stenosis.

Michael Marmulstein, M.D., wrote in September 2002, that the 
veteran had been his patient for many years.  He also wrote 
that the veteran had become progressively more debilitated as 
a result of his spinal stenosis "and injuries that led to 
that in the past."  Dr. Marmulstein concluded that the 
veteran died in bed of cardiopulmonary arrest that "that 
very well may" have been due to pulmonary embolism secondary 
to his disability and inactivity.

In a letter dated in May 2002, Richard Katz, M.D., noted the 
veteran's history of left and right knee disabilities with 
spinal stenosis, and concluded that "although I cannot say 
with any certainty there is a possibility that his old war 
injury did contribute a lot to problems with his right knee 
replacement, which eventually contributed to his aggravation 
of his spinal stenosis and his worsening condition."

In April 2004, James Dolph, M.D., a VA physician, after 
erroneously reporting that the veteran's service connected 
left knee disability was sustained as the result of an 
explosion in World War II, seemed to conclude that the 
service connected knee and back disabilities with Parkinson's 
disease lead to the veteran being bedridden, developing bed 
sores, and the veteran's eventual demise.  Dr. Dolph, added 
that the veteran's "disability and demise seems to have been 
linked in some fashion to his left knee injury."

The report of the veteran's terminal hospitalization, 
received in February 2004, shows that the veteran had a 
history of multiple diseases and disabilities, including 
pulmonary effusions.  He had been a patient in a nursing 
home.  The admitting diagnoses included acute pneumonic 
process, but not any of the service connected disabilities.

The evidence against the appellant's claim includes an 
October 2002 opinion from a VA physician who, concluded, "I 
see no relationship between any of his S[ervice] C[onnected] 
conditions and his cause of death."

None of the medical opinions are models of clarity.  The 
October 2002 opinion is of limited value because it does not 
provide a rationale for its conclusions, and does not appear 
to consider the possibility that the service connected 
disabilities contributed to the veteran's death.  

The opinions suggesting that service connected disabilities 
contributed to the veteran's death, however, place the 
evidence in at least equipoise.  Resolving reasonable doubt 
in the appellant's favor, the Board concludes that service 
connection for the cause of the veteran's death is warranted 
on the basis that service-connected disabilities contributed 
to the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


